Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 26, “white LED’s” is mentioned in the specification in paragraphs [0051, 59] and cannot be found in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “In some embodiments, another face of PCB 23 (e.g. an opposed face to the face that carries the set of UV LED lamps 24) carries a set of white LEDs 26 for illumination of up to 900 lumens that act as a light source,” [0052] as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

  Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of at least the following reasons, it: 1) uses phrasing which can be implied (“…are described herein”); 2) uses phrasing and construction reserved for claims (“configured to,” four times); and 3) does not narratively and concisely describe the invention “…to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the nature and gist of the technical disclosure and should include that which is new in the art to which the invention pertains.” MPEP 608.01(b).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following exemplary informalities: in para. [0054], “may to communicate” should be revised; in para. [0070], “camera 30” should be replaced with --camera 31--; [0070] also ends mid-sentence. Appropriate correction is required, and a further review should be conducted of the clarity and consistency of the entire disclosure.
The use of the terms “Google Home” and “Amazon Alexa,” [0072], each of which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 14, 15, & 19-21 are objected to because of the following informalities: 
in claim 1, “configured to electrocute the mosquitos upon the mosquitos upon contact” should be replaced with --configured to electrocute the mosquitos upon contacting the electrocuting mechanism--, or something similar; and
in claims 14 & 15, “any one of more of…” (claim 14, line 4 and claim 15, line 17) should be replaced with --one or more of--, and each instance of “electrocuting mechanism” should be replaced with --the electrocuting mechanism-- in claim 14, lines 2-3 & 5 and claim 15, lines 15-16 & 18;
in claims 19-21, “the CO2 generating device” should be replaced with --the carbon dioxide generating device-- for consistency with the claim language of claim 15.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is recommended that “such as” be replaced with --one or more of the following: --.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 12, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Billingsley, Jr. (US 20170367314, “Billingsley”) and Maxik et al. (US 20180206472, “Maxik”).
For Claim 1, Billingsley discloses a mosquito control device (the device of Billingsley is capable of controlling mosquitoes, as discussed in the disclosure starting in [0003]) comprising: 
a connector (represented by 15) positioned at a first end of the device (15 is at the top of the device, as illustrated in Fig. 1), the connector configured to couple to a light bulb socket to provide power to the device (“using power, e.g., derived from commercial source such as a light bulb socket,” [0030]); 
an LED light source (“a light source 4, e.g., a light emitting diode (LED),” [0030]) positioned at a second end of the device (4 is at the bottom of the device, Fig. 1); 
an electrocuting mechanism (“electrified grids 11 inside the device,” [0028], also discussed as the “bug zapper” in [0024-26, 34-35]) disposed between the connector and the LED light source (the electrified grids 11 clearly run longitudinally with the device between the connector 15 and light source 4, in the same manner as the instant invention), the electrocuting mechanism configured to electrocute the mosquitos upon the mosquitos upon contact (“These are electrified to kill insects,” [0029]).
Billingsley is silent to a carbon dioxide generating device configured to generate and release carbon dioxide to attract the mosquitos to the device; and 
a heater configured to generate and release heat to attract the mosquitos to the device.
Maxik, like prior art above, teaches an insect attracting device (title, disclosure), further comprising a carbon dioxide generating device configured to generate and release carbon dioxide to attract the mosquitos to the device (“The pest lure 102 may be adapted …to emit carbon dioxide in a manner simulating human breathing,” [0043], in light of the discussion of the creation of carbon dioxide in [0038-40]); and 
a heater configured to generate and release heat to attract the mosquitos to the device (“The pest lure 102 may be adapted to generate heat simulating the surface temperature of a human and may be adapted to emit carbon dioxide in a manner simulating human breathing,” [0043]; note that this paragraph contemplates both lures enabled together).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the device of Billingsley, with the carbon dioxide generating device and heater as taught by Maxik, in order “to appeal to the target pest. Attractants may be altered to appeal to characteristics of a type of pest, including, but not limited to, gender, species, time of day, feeding behavior, or the like,” [0037, Maxik], providing several examples of benefits of employing a wider range of attractants.
For Claim 2, the above-modified reference teaches the device of claim 1, and Maxik further teaches wherein the carbon dioxide generating device is configured to generate and release a volume of carbon dioxide that mimics a volume of carbon dioxide released by a human to attract the mosquitos to the device [0038-40].
For Claim 5, the above-modified reference teaches the device of claim 1, and Maxik further contemplates wherein the heater is configured to heat a region surrounding the device to a temperature that mimics a temperature of a human to attract the mosquitos to the device (note that in order for the heat generated by the device of Maxik to attract pests, it must radiate at least partially into the surrounding environment, such as through the open space discussed in [0056]; it is further noted that the device contemplates providing more power to components based on sensed parameters, [0051], causing an increase in the overall attractant produced, including heat).
For Claim 6, the above-modified reference teaches the device of claim 5, and the above-modified reference further renders obvious wherein the heater is positioned adjacent to the carbon dioxide generating device (as represented by the cooperation between elements 112 & 113 and discussed in [0040] of Maxik, the heater of the above-modified reference must be in close proximity in order to interact with the ammonium bicarbonate source).
For Claim 12, the above-modified reference teaches the device of claim 1, and Billingsley further discloses further comprising one or more UV lights to attract the mosquitos to the device (note that [0024] discusses two different light sources, the LED light source 4 provides light, and “an attractant or luring lightbulb;” this is take in view of [0003], “…ultraviolet (black light) may be produced near the electrical mechanism to lure insects into it.”.
For Claim 14, the above-modified reference teaches the device of claim 1, and Billingsley further discloses further comprising: 
a processing unit (2) coupled to the LED light source, electrocuting mechanism, the carbon dioxide generating device and/or the heater, the processing unit operable to generate a control signal for any one or more of the LED light source, electrocuting mechanism, the carbon dioxide generating device and/or the heater (as discussed in [0032-33], the light and/or the electrocuting mechanism are controlled by remote user input); and 
at least one communication interface operable to communicate via the at least one communication network (“a suitable communication sub unit (e.g., BLUETOOTH radio, IR receiver and circuitry, etc.) would be included in the system,” [0032] of other communications discussed in [0039]) to an external device (such as “a downloadable or remotely accessed control application,” [0033]).

Claims 3, 4, & 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Billingsley and Maxik as applied to claims 1, 2, 5, 6, 12, & 14 above, and further in view of Durand et al. (WO 2005120224, “Durand”).
For Claim 3, the above-modified reference teaches the device of claim 1. 
The above-modified reference is silent to wherein the carbon dioxide generating device includes ammonium bicarbonate and the carbon dioxide is generated by heating the ammonium bicarbonate.
Durand, like prior art above, teaches an insect attracting trap (title, disclosure), and further contemplates a carbon dioxide generating device including ammonium bicarbonate and the carbon dioxide is generated by heating the ammonium bicarbonate (“during use contact of the first and second lures with an ambient temperature or warm gas flow will cause ammonia gas to be generated and diffuse from the ammonium bicarbonate of the second lure,” [0007]; note that the degradation of ammonium bicarbonate creates carbon dioxide, and is further contemplated in [0038, 42, 45, 48, 77-78], etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to replace the carbon dioxide generating device of Maxik in the above-modified reference with the carbon dioxide generating device using ammonium bicarbonate as taught by Durand, in order to allow for longer term use without replacement of the lures [0004-5, Durand] and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
For Claim 4, the above-modified reference teaches the device of claim 3, and Durand further teaches wherein the carbon dioxide generating device is thermally coupled to a heater to receive heat generated by the heater to generate the carbon dioxide (“moderately elevated temperature, e.g., above ambient temperature, such as, for example, at least about 85°F,” [0038]).
Therefore, it would have been further obvious to one of ordinary skill in the art before the claimed invention was effectively filed to thermally couple the ammonium bicarbonate source as taught by Durand to the heat supplied by the heater of Maxik in the above-modified reference, in order to provide the necessary heat to obtain the desired reaction producing carbon dioxide (required by both Maxik and Durand).
For Claim 8, the above-modified reference teaches the device of claim 1. 
The above-modified reference is silent to further comprising a mosquito lure storage unit configured to controllably release an odor to attract the mosquitos to the device.
Durand, like prior art above, teaches an insect attracting trap (title, disclosure), and further contemplates a mosquito lure storage unit (chamber 58) configured to controllably release an odor to attract the mosquitos to the device (note the lactic acid gel as the “first insect attractant 62” released via openings discussed in [00130-131] or “first attractant” [0007]; in the same manner as discussed in [0049] of the instant invention. Please note that the only “lure material” discussed in the instant specification are those claimed in claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the above-modified reference with an additional attractant of lactic acid as taught by Durand, in order to allow for a passive attractant which does not require a power source, and to provide a wider range of attractant, ensuring the success of the intention of the device.
For Claim 9, the above-modified reference teaches the device of claim 8, and Durand further teaches wherein the mosquito lure storage unit includes a mosquito lure material (“lactic acid,” [0007, 0130-131]) that releases the odor to attract the mosquitos to the device (in the same manner as the instant invention).
For Claim 10, the above-modified reference teaches the device of claim 8, and Durand further teaches wherein the mosquito lure material includes an attractant material such as any one of or a mixture of two or more of sulcatone (C8H140), lactic acid (C3H603) (as discussed above, the discussion of “lactic acid,” especially in the form of a gel, [0007 & 130-131] meets the claim limitation), 1-octen-3-ol, nonanal, and natural spearmint oil.
For Claim 11, the above-modified reference teaches the device of claim 8.
The above-modified reference is silent to wherein the mosquito lure storage unit is coupled to the carbon dioxide generating device.
Durand further contemplates a carbon dioxide generating device (the second lure 64 contained in chamber 60, [0129] which contains the ammonium bicarbonate discussed as “during use contact of the first and second lures with an ambient temperature or warm gas flow will cause ammonia gas to be generated and diffuse from the ammonium bicarbonate of the second lure,” [0007]; note that the degradation of ammonium bicarbonate creates carbon dioxide, and is further contemplated in [0038, 42, 45, 48, 77-78], etc.). As illustrated in Figures 9 & 10, the two lures are held in coupled chambers.
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to replace and modify the carbon dioxide generating device of Maxik in the above-modified reference with the carbon dioxide generating device coupled with the lure attractant as taught by Durand, in order to allow for longer term use without replacement of the lures [0004-5, Durand], to provide a wider range of attractants which ensures more insects are accumulated, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Billingsley and Maxik as applied to claims 1, 2, 5, 6, 12, & 14 above, and further in view of Smith et al. (US 8973300, “Smith”).
For Claim 7, the above-modified reference teaches the device of claim 5.
The above-modified reference is silent to wherein the heater is a silicon-based heater.
Smith, like prior art above, teaches an insect attracting and killing device (title, disclosure), further comprising a silicon-based heater (Column 6, line 64- Col. 7, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to replace the heater of the above-modified reference with a silicon-based heater as taught by Smith, in order to provide more accurate control over the temperature of the device. 

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Billingsley, Maxik, and Hur et al. (US 20180279598, “Hur”).
For Claim 15, Billingsley discloses a system for controlling mosquitos (in a similar manner as discussed in the rejection of the claims above, the device of Billingsley is capable of controlling mosquitoes, as discussed in the disclosure starting in [0003]), the system comprising: 
at least one communication network (“BLUETOOTH radio or other wireless transmission mechanism,” [0032]); 
a mosquito control device (Fig. 1) comprising: 
a connector (represented by 15) positioned at a first end of the device (15 is at the top of the device, as illustrated in Fig. 1), the connector configured to couple to a light bulb socket to provide power to the device (“using power, e.g., derived from commercial source such as a light bulb socket,” [0030]); 
an LED light source (“a light source 4, e.g., a light emitting diode (LED),” [0030]) positioned at a second end of the device (4 is at the bottom of the device, Fig. 1); 
an electrocuting mechanism (“electrified grids 11 inside the device,” [0028], also discussed as the “bug zapper” in [0024-26, 34-35]) disposed between the connector and the LED light source (the electrified grids 11 clearly run longitudinally with the device between the connector 15 and light source 4, in the same manner as the instant invention), the electrocuting mechanism configured to electrocute the mosquitos upon the mosquitos contacting the electrocuting mechanism (“These are electrified to kill insects,” [0029]);
a processing unit (2) coupled to the LED light source, electrocuting mechanism, the carbon dioxide generating device and/or the heater, the processing unit operable to generate a control signal for any one or more of the LED light source, electrocuting mechanism, the carbon dioxide generating device and/or the heater (as discussed in [0032-33], the light and/or the electrocuting mechanism are controlled by remote user input); and 
at least one communication interface operable to communicate via the at least one communication network (“a suitable communication sub unit (e.g., BLUETOOTH radio, IR receiver and circuitry, etc.) would be included in the system,” [0032] of other communications discussed in [0039]) to an external device (such as “a downloadable or remotely accessed control application,” [0033]); and 
a server (noting that a server is defined as “A server is a computer designed to process requests and deliver data to another computer over the internet or a local network,” the computer discussed in [0035] and/or the networked computers discussed in [0036] is in addition to the processing unit of the mosquito control device and to the graphic user interface discussed in [0032-33], because “It will be readily understood that certain embodiments can be implemented using any of a wide variety of devices or combinations of devices,” [0034]) comprising: 
a server storage unit to store data from the mosquito control device (“a system memory,” [0035]); 
at least one server communication interface operable to communicate with the mosquito control device and at least one user computing device via the at least one communication network (“Data may be transmitted by wired or wireless communication, e.g., from a remote control or computing device to another device, e.g., bug zapper system,” [0035]).
Billingsley is silent to a carbon dioxide generating device configured to generate and release carbon dioxide to attract the mosquitos to the device; and 
a heater configured to generate and release heat to attract the mosquitos to the device; and
a server processing unit operable to count a number of times that a mosquito is electrocuted by the electric mosquito control mechanism.
Maxik, like prior art above, teaches an insect attracting device (title, disclosure), further comprising a carbon dioxide generating device configured to generate and release carbon dioxide to attract the mosquitos to the device (“The pest lure 102 may be adapted …to emit carbon dioxide in a manner simulating human breathing,” [0043], in light of the discussion of the creation of carbon dioxide in [0038-40]); and 
a heater configured to generate and release heat to attract the mosquitos to the device (“The pest lure 102 may be adapted to generate heat simulating the surface temperature of a human and may be adapted to emit carbon dioxide in a manner simulating human breathing,” [0043]; note that this paragraph contemplates both lures enabled together).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the device of Billingsley, with the carbon dioxide generating device and heater as taught by Maxik, in order “to appeal to the target pest. Attractants may be altered to appeal to characteristics of a type of pest, including, but not limited to, gender, species, time of day, feeding behavior, or the like,” [0037, Maxik], providing several examples of benefits of employing a wider range of attractants.
Hur, like prior art above, teaches a networked insect control device (title, disclosure), further comprising a server processing unit operable to count a number of times that a mosquito is captured (“A processor (352) tracks a count of a population in the basket based on detection of the presence of the insect or mosquito,” Abstract, this data is communicated to the servers which count the number of trapped mosquitoes, [0040]; counter 387 which communicates with the master controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to provide the server with the ability to count the number of mosquitoes electrocuted by the control device of Billingsley with the ability to count taught by Hur, in order to provide additional information to a remote location which is useful for research and/or detection of infestations, “For example, the bug researchers manage multiple flying insect traps at remote locations,” [0041], Hur.
If Applicant disagrees with Billingsley disclosing the claimed server components, then Hur further teaches a server (“master device 400A,” [0027]) comprising: a server storage unit to store data from a mosquito control device (“a worker may need to only go to a master WSMAIT device 400A to receive all data within a predetermined area,” kept on the memory at the master device, [0027]); at least one server communication interface operable to communicate with the mosquito control device and at least one user computing device via the at least one communication network (“The plurality of WSMAIT devices may communicate with each other using wired or wireless communications via the trap-to-trap communication protocol application 384,” [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify wired or wireless communication and data storage of Billingsley with a master controller system as further taught by Hur, in order to provide a well-known method of data collection and collaboration, and to better track research and infestations, as is well known in the art.
For Claim 16, the above-modified reference teaches the system of claim 15.
The above-modified reference is silent to wherein the server processing unit is further operable to control the heater.
Hur further teaches the controller comprising additional automated protocol for the insect control device (adaptive lure protocols 394 [0035], reservoir emptying 383, insect feature detection 386, image/insect type detection 389/390, for example, which are carried out at the insect control device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was filed to provide the heater of the above-modified reference with remote control capabilities controlled by the master/slave controller as taught by Hur, in order to provide a device which is self-sufficient, especially if dealing with a high volume of insects in an infestation.
For Claim 17, the above-modified reference teaches the system of claim 16, and the above-modified reference further teaches wherein the server processing unit is further operable to automatically control the heater based on a signal received from the mosquito control device (in the above-modified reference, the heater would be controlled automatically with the adaptive lure controls in the same manner as [0035, Hur]).
For Claim 18, the above-modified reference teaches the system of claim 16, and the above-modified reference further teaches wherein the server processing unit is further operable to control the heater based on a signal received from the user computing device (in the above-modified reference, the heater would be controlled in the same manner as the light and extermination mechanism of Billingsley, by the mobile application, [0032]).
For Claim 19, the above-modified reference teaches the system of claim 15.
The above-modified reference is silent to wherein the server processing unit is further operable to control the CO2 generating device.
Hur further teaches the controller comprising additional automated protocol for the insect control device (adaptive lure protocols 394 [0035], reservoir emptying 383, insect feature detection 386, image/insect type detection 389/390, for example, which are carried out at the insect control device). 
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was filed to provide the carbon dioxide generating device of the above-modified reference with remote control capabilities controlled by the master/slave controller as taught by Hur, in order to provide a device which is self-sufficient, especially if dealing with a high volume of insects in an infestation.
For Claim 20, the above-modified reference teaches the system of claim 19, and the above-modified reference further teaches wherein the server processing unit is further operable to automatically control the control the CO2 generating device based on a signal received from the mosquito control device (in the above-modified reference, the carbon dioxide generating device would be controlled automatically with the adaptive lure controls in the same manner as [0035, Hur]).
For Claim 21, the above-modified reference teaches the system of claim 20, and the above-modified reference further teaches wherein the server processing unit is further operable to control the control the CO2 generating device based on a signal received from the user computing device (in the above-modified reference, the carbon dioxide generating device would be controlled in the same manner as the light and extermination mechanism of Billingsley, by the mobile application, [0032]).

 Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to the disclosures of: WO 0003588 A1 for additional silicon heater disclosure; CN 106376539 A for relevance to the carbon dioxide generating device; US 20180000093 A1, US 5647164 A, US 20140165452 A1, & US 6134826 A for similarities with the disclosed subject matter; US 8026822 B2 & US 20080148624 A1 for disclosures of pest control device networks. The remaining references are cited to establish the state of the art.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643